Title: From Benjamin Franklin to William Strahan, 17 June 1764
From: Franklin, Benjamin
To: Strahan, William


Dear Mr. Strahan
Philada. June 17. 1764
I receiv’d your Favour per Capt. Walker, which I shall answer fully per Hammet, who sails in about ten Days. I think I am slighted lately per Mr. Becket. Pray enquire and tell me the Reason, that if I have been in fault I may amend.
I left some Receipts with you for Subscription Monies to Books. I wish you to enquire about them, particularly Stewart’s Athens.

My Love to Mrs. Strahan and your Family. I am, Dear Friend, Yours affectionately
B Franklin
We are all well, and as happy as other Folks for the present.
 
Addressed: To / Mr Wm. Strahan / Newstreet / Shoe Lane / London
